Exhibit 10.33
CPP Senior Executive Officer Agreement
Under the TARP Capital Purchase Program
January 30, 2009
[Executive Officer]
     PrivateBancorp, Inc.
     Dear                     :
     PrivateBancorp, Inc. (“Company”) proposes to enter into a letter agreement
with the United States Department of Treasury (“UST”) as part of the Company’s
participation in the UST’s TARP Capital Purchase Program (“CPP”). The letter
agreement incorporates therein a Securities Purchase Agreement — Standard Form
(“UST Purchase Agreement”) providing for the purchase (the “Purchase”) and
receipt by the UST of preferred stock and warrants of the Company (such
preferred shares, warrants, and if applicable, any common stock issued upon
exercise of the warrants, the “Purchased Securities”).
     In order for the Company to participate in the CPP and as a condition to
the closing of the Purchase in the Company contemplated by the UST Purchase
Agreement, the Company is required to take certain actions and adopt certain
standards relating to the compensation of its senior executive officers (as
defined below) and to make certain changes to certain compensation arrangements
applicable to its senior executive officers.
     The Company has determined that you are or may become a senior executive
officer for purposes of the CPP. To comply with these requirements, and in
consideration of the benefits that you will receive as an employee, officer
and/or stockholder of the Company as a result of the Company’s participation in
the CPP, you agree as follows:

  (A)   No Golden Parachute Payments. The Company is prohibited from making any
golden parachute payment (as defined below) to you during any “CPP Covered
Period.” The “CPP Covered Period” is any period during which the UST holds any
Purchased Securities. The Company shall work with you between the date hereof
and December 31, 2008 in order to determine the potential payments and benefits
which may be subject to the foregoing limitations and, if necessary, to
determine the order in which such payments and benefits would be reduced, if
necessary.     (B)   Clawback of Bonus and Incentive Compensation. Any bonus or
incentive compensation payments to you during a CPP Covered Period are subject
to recovery or “clawback” by the Company if such payments were based on
materially inaccurate financial statements or any other materially inaccurate
performance metric, all within the meaning of and to the extent required by
Section 111(b) of the EESA and CPP Guidance (as defined below).

 



--------------------------------------------------------------------------------



 



  (C)   Amendment of Compensation Arrangements. Each of the Company’s
compensation, bonus, incentive and other benefit plans, programs, arrangements
and agreements pursuant to which you are or may became entitled to payments in
the nature of compensation from the Company or any of its subsidiaries
(including, without limitation any employment agreement, letter agreement, term
sheet, stock option, restricted stock, performance share or other equity-based
compensation agreement, deferred compensation plan, or severance plan)
(collectively, “Compensation Arrangements”) is amended if and to the extent
necessary to give effect to the provisions of clauses (A) and (B) above and as
required under the UST Purchase Agreement.     (D)   Avoidance of Incentives
Encouraging Unnecessary and Excessive Risks. The CPP requires the Compensation
Committee of the Company’s Board of Directors (the “Compensation Committee”) to
periodically review with the appropriate senior risk officers the provisions of
the Company’s bonus and incentive compensation arrangements for the purposes of
determining if such arrangements encourage the Company’s senior executive
officers to take unnecessary and excessive risks that threaten the value of the
Company within the meaning of the CPP Guidance. If and to the extent the
Compensation Committee determines that any revision to any Compensation
Arrangement is appropriate, you hereby agree to such revisions and to execute
such additional documents as the Company deems necessary or appropriate to
effect such revisions.     (E)   Definitions and Interpretations. The following
definitions and interpretations shall apply to this letter:         “ESSA” means
the Emergency Economic Stabilization Act of 2008 as implemented by guidance or
regulations thereunder issued by the UST at 31 CFR Part 30, effective on
October 20, 2008, and in effect as of the “Closing Date” as defined in the UST
Purchase Agreement. Such guidance or regulations are referred to herein as the
“CPP Guidance”.         “Senior executive officer” means each of the Company’s
“senior executive officers” as defined in subsection 111(b)(3) of EESA and the
CPP Guidance.         “Golden parachute payment” has the same meaning as in
subsection 111(b)(2)(C) of EESA and the CPP Guidance.         “Company” or
“employer” means PrivateBancorp, Inc. and includes any entities treated as a
single employer with PrivateBancorp, Inc. under the CPP Guidance. You are also
delivering a wavier (the “Waiver”) pursuant to the UST Purchase Agreement, and
as between the Company and you, the term “employer” in that waiver will be
deemed to mean the Company as used in this letter.         The term “CPP Covered
Period” shall be limited by, and interpreted in a manner consistent with the CPP
Guidance.         The application of provisions (A) an (B) of this letter are
intended to, and shall be interpreted, administered and construed to, comply
with Section 111 of EESA and the CPP Guidance and, to the maximum extent
consistent with provisions (A) and

 



--------------------------------------------------------------------------------



 



      (B) and such statute and regulations, to permit the operation of the
Compensation Arrangements in accordance with their terms before giving effect to
the provisions of this letter.

     If this letter sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject and please sign and return
the Waiver as well.

            Sincerely,
PrivateBancorp, Inc.
      By:           Name:           Title:        



Intending to be legally bound, I agree to
with and accept the foregoing terms:


 
Name:

Title:  

 

Date:  

 



 



--------------------------------------------------------------------------------



 



WAIVER
In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program, I hereby voluntarily waive any claim against the United States
or my employer for any changes to my compensation or benefits that are required
to comply with the regulation issued by the Department of the Treasury as
published in the Federal Register on October 20, 2008.
I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the TARP Capital
Purchase Program.
This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.
Agreed and acknowledged as of January 30, 2009.


 
Name: [NAME]
Title: [TITLE]

 